Citation Nr: 1616357	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO. 04-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disability. 

3. Entitlement to service connection for coronary artery disease (CAD), to include as secondary to exposure to herbicides and as secondary to a service-connected psychiatric disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son and daughter. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1963 to September 1966. He died in 2012 and the appellant is the Veteran's widow. 

For claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C.A. § 5121A (West 2014) permits an eligible person to file a request to be substituted for the Veteran for purposes of processing the claim to completion. Effective October 6, 2014, VA published a final rule in the Federal Register adding 38 C.F.R. § 3.1010 addressing substitution under 38 U.S.C.A. § 5121A following the death of a claimant. See 79 Fed. Reg. 52977 (September 5, 2014). The appellant is properly substituted under these provisions. 

The appellant requested and was granted a hearing before the undersigned after the Veteran's death. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In October 2014, the Board granted service connection for PTSD and remanded the remaining claims for appropriate development as to whether PTSD caused or aggravated the other disorders at issue or otherwise led to or contributed to the Veteran's death. 

The case also comes before the Board on appeal from a May 2013 rating decision issued by the VA Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the appellant's claim for service connection for the cause of the Veteran's death. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the appeal for a review of the Veteran's claims file and a medical opinion to determine any impact the service-connected PTSD with depression may have had on the cause of the Veteran's death, CAD and hypertension. Although the file was reviewed, the opinions provided are conclusory and not responsive to the Board's directives as to PTSD.

While the examiner noted that substance abuse factors can be contributory to CAD and hypertension, and that tobacco use certainly contributed to the onset of COPD, the examiner stated "while there is literature that statistically associates several psychiatric disorders with the use and abuse of various substances, there is yet to be a consensus in the medical literature or an increased abuse of various substances over the general population." 

However, the examiner did not explain his observation sufficiently for the Board's review. In particular, the examiner did not note or explain what psychiatric disorders have been associated with substance abuse; whether tobacco or alcohol abuse were the results of service-connected PTSD with depression, hypertension, and CAD. 

The matter is therefore REMANDED for the following actions:
	
1. Dispatch the claim to a psychiatric examiner for a review of the claims file. The examiner is asked to opine as to if service-connected PTSD with depression caused, or aggravated beyond the natural course of the disease process, the fatal COPD and CAD and non-fatal hypertension. 

-Specifically, the examiner is asked to consider the documented tobacco and alcohol abuse present in the Veteran for many years, and should opine as to if these substance abuse disorders were manifestations of service-connected PTSD with depression. 

-The positive associations, noted in 2015 to be present in some medical literature, between certain substance abuse and some psychiatric disorders, must be noted and fully discussed when coming to a conclusion. 

-All opinions are must be supported by appropriate and full explanations and an opinion may not rest solely on the fact that there is a lack of documentation in either service or post-service treatment records. 

3. Following the above-directed development, re-adjudicate the claims. Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


